Citation Nr: 0605519	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  03-21 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel







INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In connection with this appeal, the 
veteran requested a Travel Board hearing.  Thereafter, in a 
statement dated in November 2005, he withdrew this request.


FINDING OF FACT

There is no evidence of hepatitis C in service or for  many 
years thereafter and no competent evidence of a nexus between 
hepatitis C and the veteran's period of active  service. 


CONCLUSION OF LAW

Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service medical records are negative for any finding or 
diagnosis of hepatitis.  There is no indication that the 
veteran received a blood transfusion or other medical care 
that involved any invasive procedure in service.  On this 
point, the Board notes that the veteran denies any type of 
in-service behavior related to known risk factors (i.e., 
getting a tattoo, intravenous drug use, etc.).  Overall, the 
service medical records provide evidence against this claim.

There is no evidence that the veteran was diagnosed as having 
hepatitis C until May 1996 and, in his December 2002 notice 
of disagreement, the veteran alleged that he was diagnosed 
with hepatitis C in 1992, 23 years after his separation from 
service in 1969.  Therefore, service connection is not 
established based on chronicity in service or continuous 
symptoms thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-97.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

Moreover, there is no competent evidence of a nexus between 
the hepatitis C and the veteran's period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  That is, there is no medical evidence or 
opinion that establishes a relationship between the disease 
and service.  Absent such evidence, the claim for service 
connection must be denied.  

It is argued on behalf of the veteran that he was exposed to 
blood products and engaged in unprotected sex during his 
period of active duty service and these activities could have 
resulted in hepatitis C.  It is further argued that the 
veteran has experienced pain and depression, which are 
associated with hepatitis C.  However, the veteran has not 
provided, and the Board is not aware of, any medical evidence 
in support of these contentions.  The veteran's personal 
opinion on the subject, which is proffered without the 
benefit of medical education or training, is not competent 
evidence required to establish service connection.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In summary, the Board finds that both service medical records 
and post-service medical records, indicating a disorder that 
began years after service, provide evidence against this 
claim and that the preponderance of the evidence is against 
service connection for hepatitis C.  38 U.S.C.A. § 5107(b).  
Absent competent evidence of hepatitis C in service or a 
nexus between the disease and service, the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  The appeal is denied. 

The Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of 
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the claimant' 
s possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via a September 
2002 letter, which preceded the December 2002 rating decision 
and clearly advised him of the four elements required by 
Pelegrini II.  VA has also provided him every opportunity to 
submit evidence, argue for his claim, and respond to VA 
notices.  Accordingly, the VCAA notice was adequate and 
timely.

The veteran's medical records are in the file.  The appellant 
has not indicated that there are any outstanding records 
pertaining to his claim.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claim.



ORDER

The appeal is denied.  


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


